DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-21 are pending and examined on the merits.
Claim Objections
Claims 1-21 are objected to because of the following informalities:  in claim 1, a single salt is claimed and the alternative forms should agree with the claimed compound; claim 6 recites that the sodium salt can be alternative figure or one figure; claim 11 has a misspelling; and claim 21 recites an intended use of the compound of claim 1.  
Parent claim 1 recites a single compound and the alternative form thereof are recited in plural form.  In order for agreement to be present the language “and/or hydrates and/or solvates thereof” should be --and/or a hydrate and/or a solvate thereof--.  
Claim 6 recites three different spectra of the same compound.  Since each spectra is different, there is no way that the compound can be all three spectra at once.  Therefore, the language “figure 1, figure 2, and/or figure 4” should be written as --figure 1, figure 2, or figure 4--.
In claim 11, the term “benzylalcohol” should be --benzyl alcohol--.
In claim 21, the intended use does not preclude the use as claimed.  Therefore it does not add patentable weight.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 11, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 is unclear because the sodium salt recites that it be all three spectra or different spectra.  Each spectra claimed is different.  Therefore the sodium salt of the 
The term "substantially as shown in”" in claim 6 is a relative term which renders the claim indefinite.  The term “substantially as shown in” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Each PXRD spectrum recited in claim 6 has different peaks.  Applicants have not defined what peaks are characteristic of the sodium salt.  Neither the claims nor the specification provide guidance to the meaning of the term “substantially as shown in” in reference to the spectra.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  
See MPEP 2173.05(h) fourth paragraph: “A Markush claim may encompass a large number of alternative species, but is not necessarily indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph for such breadth. In re Gardner, 427 F.2d 786, 788 (CCPA 1970) ("Breadth is not indefiniteness."). In certain circumstances, however, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. For example, a Markush group that encompasses a massive number of distinct alternative species may be indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph if one skilled in the art cannot determine the metes and bounds of the claim due to an inability to envision all of the members of the Markush group. In such a circumstance, an examiner may reject the claim for indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In the present instance, claim(s) 11 recite(s) the broad recitation(s) “water-soluble alcohols” and a narrower statement of the range/limitation: methanol, ethanol, isopropanol, and n-propanol.  The metes and bounds of the term “water-soluble alcohols” in the claim(s) is/are unclear due to the inclusion of both a broad and narrow definition for the same Markush element since a very large number of alternate species are described by the present Markush grouping.  YAWS (Waste Management, 1998, 17(8), 541-547) shows the solubility of 231 different alcohols in water (pages 543-546, table 1).  The four alcohols recited in claim 11 are included in the table.  Do applicants intend to use all water-soluble alcohols listed by Yaws or the specific alcohols recited in the claim?   
20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the steps required to make the drug or food additive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over BHANU (WO 2013025203, published 21 February 2013 and STN HCAPLUS record thereof, published 21 February 2013, accessed 20 February 2021).
Determining the scope and contents of the prior art
Bhanu describes that the Ca2+ salt of 5-methyl-(6S)-tetrahydrofolate can be prepared (steps V-VI, page 26, line 7 to page 28, line 19).  Claims 15 and 16 (pages 35-36) describe that a lithium, sodium, or potassium salt of the parent compound can be prepared.  The STN record shows that the disodium salt can be prepared.  
Ascertaining the differences between the prior art and the claims at issue
The claims recite a sodium salt of 5-methyl-(6S)—tetrahydrofoliuc acid where the ratio of acid to sodium is 1:1.51 to 1:2.2.5.  Bhanu describes that a disodium salt of the same compound can be prepared.  
Resolving the level of ordinary skill in the pertinent art
S)—tetrahydrofoliuc acid).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Bhanu describes that a reasonable expectation of success is present to prepare and isolate a disodium salt of 5-methyl-(6S)—tetrahydrofoliuc acid based on the success of preparing and isolating a Ca2= salt.  When the calcium salt is prepared it is powder form after drying.
In re Best, Bolton, and Shaw (195 USPQ 430, 562 F2d 1252) states the following: 
“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on “inherency” under 35 U.S.C. 102, on "prima facie obviousness" under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same and in fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”

When Bhanu is combined with Best, it appears that the claimed disodium salt of 5-methyl-(6S)—tetrahydrofoliuc acid is the same product as instant claims 1-3.  

    PNG
    media_image1.png
    210
    410
    media_image1.png
    Greyscale

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
	Conclusion
Claims 1-21 are not presently allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the crystalline salts with PXRD patterns are free of the prior art of record because Bhanu (same reference as above) does not disclose PXRD patterns of the prepared compounds.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699